PER CURIAM.
Appellants were convicted of keeping gaming tables. D.C.Code 1940, § 22— 1504. There are conflicts in the testimony, but the convictions are supported by sufficient evidence. The tenant of the premises was an incorporated club but there was evidence that appellants took part in carrying on its gambling activities. They were therefore responsible as principals. D.C.Code 1940, § 22 — 105. There was evidence of gambling on more than one occasion. Moreover, one occasion was enough. Nelson v. United States, 28 App.D.C. 32, 37. Testimony of appellant Walling at a previous trial, together with a bank statement to which it related, were rightly admitted since this testimony had some tendency to establish his guilt. Milton v. United States, 71 App.D.C. 394, 110 F.2d 556. Appellants’ other contentions are also without merit.
Affirmed.